DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-8 and 21 under examination.
Claims 19-20 withdrawn as non-elected.
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8 in the reply filed on February 19, 2021 is acknowledged. The traversal is on the ground(s) that there is no serious search burden or examination burden. This is not found persuasive because the different inventions are classified in different locations and would require different searches and different considerations. The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (U.S. Pat. 4,900,695).
INDEPENDENT CLAIM 1:
Regarding claim 1, Takahashi et al. teach an apparatus comprising: an etcher (Fig. 6); and means (i.e.operater) coupled to the etcher configured to electrically isolate a region of interest (ROI) of a sample from a surrounding area of the sample by causing the etcher to etch a trench around the ROI (Column 6 lines 15-22 - utilizing an operator to etch the trench; Figs. 16, 19); and electrically couple two or more layers of the sample (Figs. 12, 15, 17, 23, 24) by causing electrically conductive material to be coated over a lateral surface of the ROI exposed by the trench. (Column 14 lines 7-9 - “Then, a metal wiring is formed by ion beam induced CVD process or laser CVD process.”; Also Column 15 lines 36-SI ; Fig. 24 - back sputtering or sputter etching caused by the ion beam to deposit and connect the wirings layers electrically)

    PNG
    media_image1.png
    339
    671
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    547
    620
    media_image2.png
    Greyscale

	The etched trench exposing a lateral surface of the region of interest (ROI).  (See Fig. 17 above)  The lateral surface is understood to be a side surface.
The difference between Takahashi et al. and claim 1 is that a controller coupled to the etcher for controlling the process is not discussed.
Regarding a controller coupled to the etcher for controlling the process (Claim 1), Takahashi et al. teach an operator can control the etcher to etch the trench. An automatic or
mechanical means (i.e. controller) can replace manual activity. 2144.04 - Legal Precedent as a Source of Supporting Rationale – III. AUTOMATING A MANUAL ACTIVITY in re Venner; 
DEPENDENT CLAIM 2:
Regarding claim 2, Takahashi et al. teach wherein the etcher comprises an ion milling machine. (Fig. 6)
DEPENDENT CLAIM 3:
Regarding claim 3, Takahashi et al. teach wherein the ion milling machine produces a Ga+ or Xe+ ion beam. (Column 6 line 2)
DEPENDENT CLAIM 4:
Regarding claim 4, Takahashi et al. teach wherein the etching of the trench is performed by milling, and the electrically coupling is performed as a byproduct of the milling of the trench. (Column 15 lines 36-51)
DEPENDENT CLAIM 5:
Regarding claim 5, Takahashi et al. teach wherein the trench width is in a range of 0.2-5 micrometers. (Column 2 lines 13-14 - beam diameter of 0.5 micrometers or less to form a trench)


DEPENDENT CLAIM 6:
Regarding claim 6, Takahashi et al. teach utilizing an ion beam assisted coater. The controlling is done by an operator which can be considered to be a controller. However, An automatic or mechanical means (i.e. controller) can replace manual activity. 2144.04 – Legal Precedent as a Source of Supporting Rationale - ill. AUTOMATING A MANUAL ACTIVITY -
in re Venner, 262 F.2d 91, 35, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims 5o a permanent mold casting apparatus for molding trunk pistons wore allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.) (Column 14 lines 7-9 - “Then, a metal wiring is formed by ion beam induced CVD process or laser CVD process.”) 
DEPENDENT CLAIM 7:
Regarding claim 7, Takahashi et al. teach wherein the controller is configured to cause the trench to be etched to at least a depth of a conductive base layer of the sample, and the two or more layers include the base layer and a conductive layer above the base layer. (Figs. 12, 15, 17, 23, 24)
DEPENDENT CLAIM 8:
Regarding claim 8, From Takahashi et al. it is estimated from Fig. 14 and Column 11 line 41 that the trench has a transverse inner dimension in a range 5-500 micrometers, or a depth in a range of 1-10 micrometers. (Fig. 14; Column 11 line 41)
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. as applied to claims 1-8 above, and further in view of Ackley et al. (U.S. Pat. 5,258,316).
The difference not yet discussed is the trench forming a closed path around the ROI.
	Regarding claim 21, Ackley teach forming a trench in a closed path around the ROI.  (Column 3 lines 27-33 - Trench 20 is then formed by etching mirror stack 18 by any convenient means, such as ion milling or the etch processes disclosed in the above identified patent '092. In general, trench 20 extends completely around and defines an operating area 25, which in this specific embodiment has a generally circular cross-section.  Column 3 lines 49-50 - Operating area 25, surrounded by trench 20, is essentiall a mesa with a generally circular cross-section.)
	The motivation for utilizing the features of Ackley et al. is that it allows generation of a mesa.  (Column 3 lines 49-50)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Ackley et al. because it allows for generation of a mesa.
Response to Arguments
Applicant's arguments filed May 27, 2021 have been fully considered but they are not persuasive.
In response to the argument that Takahashi fails to teach causing electrically conductive material to be coated over the lateral surface exposed by the trench, it is argued that Takahashi teaches causing electrically conductive material to be coated over the lateral surface exposed by the trench.  See Fig. 24 for example.  

    PNG
    media_image3.png
    534
    764
    media_image3.png
    Greyscale

Furthermore, the apparatus of Takahashi meets the structural requirements of the claims.  In other words the apparatus is capable of performing the method.
	The restriction has been maintained.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340.  The examiner can normally be reached on Hoteling: M-Th every Fri off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
July 29, 2021